Citation Nr: 0604195	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-32 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lung cancer as 
secondary to presumed exposure to herbicides.

2.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected lung cancer.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from January 1963 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  An April 2004 rating decision denied the 
veteran's claims, and he perfected an appeal of both 
determinations.

The veteran testified at a Travel Board hearing in June 2005 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran was assigned to an Air Force base in Thailand 
during the Vietnam War, but he claims that he also performed 
duty in North and South Vietnam.  The personnel records 
currently of record in the claims file reflects that he was a 
Radio/Television Production Specialist For Armed Forces 
Thailand Network during his tour in Southeast Asia.  He 
asserts, however, that his "official" Air Force Specialty 
Code was merely a cover for his actual highly classified 
duties in Special Operations.  The veteran related that his 
Vietnam-related duties are still classified, and, by virtue 
of a loyalty agreement he signed several years ago, he is 
still bound not to disclose what he did.

To lend support to his claim, the veteran points to his top 
secret security clearance, which he asserts is highly unusual 
in light of the fact that he was a chauffeur.  The Board's 
initial review of the claims file raises an inference that 
not all of the veteran's records have been developed, and not 
necessarily because they may still be classified.  For 
example, the military personnel records provided by the 
National Personnel Records Personnel Center (NPRC) include 
only one Airman Performance Report (APR).  In light of the 
veteran having served eight years, only one of which was in 
the Vietnam Theater, the Board deems it extremely unlikely 
that only one APR was rendered on him, especially in light of 
Air Force practice of evaluating airmen every six months.  
Even assuming the veteran to be correct as to the 
classification of his claimed duties, the Board also deems it 
unlikely that all are still classified.  In addition to the 
NPRC, the command historian for the Air Force Special 
Operations Command may also be of assistance, as records 
related to the veteran's claimed activities are not likely to 
be maintained by the U.S. Army and Joint Services Records 
Research Center, formerly the Center For Unit Records 
Research.

As the veteran has claimed service connection for a heart 
condition as secondary to his claimed PTSD, action on that 
issue by the Board must be deferred pending the above 
development. 

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the NPRC to 
provide the remainder of the veteran's 
extant military personnel records, to 
include the Airman Performance Reports 
which cover the other periods of his 
active service, and any documents 
related to his security clearance and 
access to classified information.  All 
available records should be provided.

2.  The RO should also inquire of the 
Command Historian, HQ Air Force Special 
Operations Command/HO, Hurlburt Field, 
Florida, as to whether any information, 
records, files, etc., related to 
activities of Special Operations Wings, 
or lower level units, which may have 
operated out of Takhli Royal Thai Air 
Force Base, Thailand, during the Vietnam 
War is still classified, or whether they 
have been declassified in accordance 
with applicable law and regulation.  
Also inquire of the Command History 
Office as to whether it maintains 
information or unit history reports 
related to activities of Special 
Operations Wings and lower level units 
which operated out of Thailand during 
the Vietnam War, to include a Foreign 
Technology Division or Field Operatives 
which may have operated out of any base 
in Thailand.  If so, request information 
for the period March 1970 to March 1971 
that might be related to the veteran and 
the officers he named in his hearing 
testimony.

In the event the Air Force Special 
Operations Command History Office is 
unable to render the assistance 
requested, the RO should also ask it to 
refer the RO to a source which might be 
able to do so. 

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the statement of the case 
(SOC) in light of all the other evidence 
of record.  To the extent that the 
benefits sought on appeal remain denied, 
issue the veteran a supplemental SOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 
 
 
 

